Case: 1:09-cr-00506-JRA Doc #: 288 Filed: 07/29/19 1 of 3. PagelD #: 6089

IN THE UNITED STATES DISTRICT COURT

ILED
FOR THE NORTHERN DISTRICT OF OHIO -
EASTERN DIVISION JUL 29 2019
CLERK, U.S. DISTRICT COURT
THOMAS J. GRECO, JR., Pro-Se ) Case NO.: 1:09CRSGBTHERN DISTRICT OF OHIO
Defendant, ) JUDGE JOHN R. ADAMS

v. ) MR. GRECO’S REPLY TO GOVERNMENTS

UNITED STATES OF AMERICA, ) RESPONSE “IN OPPOSITION TO REDUCE

Plaintiff, ) RESTITUTION.”

)

On July 19, 2019 Thomas Greco contacted Mr. Paul Miller “Financial Litigation Agent” to inquire the
status of his Motion that was filed on May 30, 2019. (See Docket #286.) Mr. Miller stated that Mr.
Rokakis filed a response to Greco’s Motion on June 20, 2019 (See Docket #287) to Judge Adams. Mr.
Greco made Mr. Miller aware that he (Greco) was never notified nor copied of Mr. Rokakis response.
Also Mr. Greco stated that he (Greco) never had a chance to reply to Mr. Rokakis response.

On July 22, 2019 Mr. Greco received a copy of Mr. Rokakis Doc. #287 Filed June 20, 2019 Brief in
Opposition to Motion to Reduce Restitution.

Mr. Greco has reviewed Mr. Rokakis response and will reply as follows:

1.) Mr. Rokakis states on page 1. To date $360,710.54 has been paid by the Defendant, leaving a balance
of $634,024.00. This is incorrect. Mr. Greco included a Government Monthly Statements of Monies from
Greco to Government. This document was sent to Greco by Mr. Rokakis. See Page 1 of 6. This is Mr.
Rokakis handwriting showing Current Liability of $437,603.17 See EXHIBIT-1. Mr. Rokakis also writes
“doesn’t include all payments made by other parties.” The $634,024.00 is incorrect per Mr. Rokakis.

2.) Mr. Greco makes the correction to Mr. Rokakis on page 1-2. In February 2019, Correction: It was May
28, 2019 See EXHIBIT-2 that Greco included a revised Budget with his Motion. The defendant submitted
a revised financial document which reflects his actual and proposed expenses.

 

3.) Mr. Rokakis states on page 2. “The defendant has failed to demonstrate a change in his financial
circumstances justifying a reduction in his garnishment to payments of $25/month. Mr. Greco supplied a
Revised Financial Statement within his Motion Doc. #286. This clearly shows the financial circumstances
that justify a reduction in restitution.

4.) Mr. Rokakis states page 2. “The Defendant owns a home” this is incorrect; the Government by way of
a lien took Mr. Greco’s home as Forfeiture August 2010. Mr. Greco does not have ownership of any
home. In Forfeiture the Government charged Greco $120,000. The Home sold and Mrs. Greco received
her half or 50% which was $105,000. Mrs. Greco then purchased a repossessed home. This home is not
owned by Mr. Greco nor will it ever, per Mrs. Greco’s “Last Will and Testament.” In regards to any
monies Mrs. Greco received as inheritance from her parents, Mr. Greco has no access nor will he ever.

5.) Mr. Rokakis states on page 2. The Defendant also lists Funeral Expenses, Emergency Fund, Attorney
Fee’s, etc. This is also incorrect. Please note page 5 of Greco’s Total Monthly Income vs. Expenses. Dated
May 28, 2019 this was included with Greco’s Motion Filed May 30, 2019 Doc. #286. This shows “No
Funeral, Emergency Fund, or Attorney Fee’s are even added or included. Mr. Rokakis read off the
February 2019 Budget instead of the revised May 2019 Greco Budget.

1
Case: 1:09-cr-00506-JRA Doc #: 288 Filed: 07/29/19 2 of 3. PagelD #: 6090

6.) Also inciuded is Greco’s Sentencing Memorandum dated February 9, 2011. Judge O’ Malley stated
that Greco’s Restitution would begin 60 days after his release. Also stated that Greco’s Restitution
would be 10% of his gross monthly earnings, See EXHIBIT-3.

Thomas J. Greco, Jr, does not own a Home, Car, and or Personal Property. Nor does he have any
funds or monies in a Savings Account. Thomas does have a Checking Account where his Disability
Pension Monies are deposited and bills are paid. Thomas’s Home was taken by Forfeiture and all his
Families Savings and Retirement of $326,000 was spent on Attorney Fee’s to prove his innocence.

Thomas J. Greco, Jr. is asking this Court to reduce the 25% amount taken from his Disability Pension
each month. Mr. Greco is asking to reduce that amount to $25.00 each month. Mr. Greco includes
documentation that shows his monthly expenses of $7,058.56 compared to his monthly income of
$2,642.01, See the following for explanation:

1.) OPERS letter of July 8, 2019 Greco’s Disability Pension ends December 31, 2019.

2.) OPERS letter of January 28, 2019 Greco’s Monthly Pension amount will be $2,996.13 See EXHIBIT-4
and CCHS of $187.02.Total Monthly Income of $3,183.15. Deduct Federal Tax of $381.98 and State Tax
of $159.16 Greco will receive Monthly Pensions of $2,642.01 after taxes.

Greco will receive a Monthly Pension of $2,642.01 to pay the $7,058.56 following expenses:

Government proposed to take 25% of the gross $2,996.13 will be $749.03 a month this will leave Greco
with $1,892.98 to pay expenses of $7,058.56.

$442.95 Utilities. Electric, Gas, Water, Sewer, Phone.

$882.68 Home Expenses. Home Association Fee, Home Owners Insurance, Property Taxes, Home
Upkeep and Repairs.

$1,258.60 Vehicle’s. Car Insurances, Car Maintenance, Vehicle Gas, Vehicle License Plates and Renew
Driver License,

$2,441.74 Medical. Carmela Medical Insurance, Prescriptions’, Dental, Vision, Co-Pay and Payments of
Overage of $5,500 Deductable.

$2,032.67 Food & Other Expenses. Household Supplies, Tax Preparation, Postage, Clothing,
$7,058.56 Total Monthly Expenses.

The $7,058.56 does not include Attorney Fees, Funeral Expenses, Emergency Fund, or any Major Home
Repairs.

Mr. Greco being incarcerated for eight (8) years lived a very different life style, being very basic. Mr.
Greco does not expect to live the same life style as in the past; he just wants to be able to pay his bills.

Mr. Greco also includes Sentencing Memorandum of February 9, 2011. Per Judge O’Malley page 126.
States: Upon release from the custody of the Bureau of Prisons, any restitution balance that remains will
have to be satisfied with payments to commence no later than sixty days following release from
imprisonment, in equal monthly payments of at least a minimum of 10% of defendants’ gross monthly
income.

To date Mr. Greco has suppiied to the Court approximately $360,710.54 in Restitution Monies, this
amount does not included monies paid by his co-defendants.

Mr. Greco also states that any and all Court Fees, all Taxes Due on OPERS Monies to the Court, All
Forfeiture Monies and all Taxes due to the IRS have all been paid in full.
Case: 1:09-cr-00506-JRA Doc #: 288 Filed: 07/29/19 3 of 3. PagelD #: 6091

Mr. Greco also includes EXHIBIT-5 Letter from Mr. Rokakis dated March 14, 2017 stating Greco’s
financial situation will be reevaluated by his Probation Officer. EXHIBIT-6 is letter from Mr. Miller
Financial Litigation Agent dated February 5, 2019.

Mr. Greco asks this Honorable Court to approve his “Motion to reduce his Restitution.”

United States Court House.

Attention “Clerk of Courts.”

801 West Superior Ave.

Cleveland, Ohio 44113

Cc: Ms. Keysha Myers. U.S. Pretrial Services & Probation Officer.
Ce: Paul Miller. Financial Litigation Agent.

Cc: Alex Rokakis. Assistant U.S, Attorney.

Ce: Robert Patton. Assistant Attorney.
